United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   July 11, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 05-40320
                          Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JOSE VALENTIN REMEDIOS,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                   USDC No. 5:04-CR-1523-ALL
                      --------------------

Before JOLLY, DAVIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Jose Valentin Remedios (Remedios) appeals his jury

convictions and 30-month sentences for two counts of transporting

illegal aliens by means of a motor vehicle within the United

States for the purpose of private financial gain, in violation of

8 U.S.C. § 1324.   Remedios contends that the evidence at trial

was insufficient to sustain the jury’s verdict.   Specifically,

Remedios asserts that the Government did not establish that he

knew the illegal aliens were in the trucks that he was hauling.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-40320
                                  -2-

     Because Remedios did not move for a judgment of acquittal,

our review of Remedios’ sufficiency claim is restricted to

whether Remedios’ conviction resulted in a manifest miscarriage

of justice.     United States v. Galvan, 949 F.2d 777, 782-83 (5th

Cir.1991).    “Such a miscarriage would exist only if the record is

devoid of evidence pointing to guilt, or [if] the evidence on a

key element of the offense was so tenuous that a conviction would

be shocking.”     Id. at 783 (internal quotation marks and citation

omitted).

     The record is not devoid of evidence that Remedios knew

illegal aliens were in the trucks that he was hauling.    Two of

the illegal aliens identified Remedios as the man who told them

to get into the trucks and to keep their heads down.     The jury is

the arbiter of the credibility of the witnesses.     See United

States v. Garza, 990 F.2d 171, 174 (5th Cir. 1993).    The evidence

was sufficient to establish that Remedios knew that he was

transporting illegal aliens.     See Galvan, 949 F.2d at 782-83.

     AFFIRMED.